Citation Nr: 0526697	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  03-35 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
April 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that the veteran's hepatitis C is not related to an in-
service disease or injury.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the hepatitis C was caused by 
inoculations by air guns or sexual activity during service.
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform him of which information and evidence, if 
any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2004).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in April 2002 by informing 
him of the specific evidence required to establish service 
connection for hepatitis based on the known risk factors for 
exposure to the hepatitis virus.  The RO also informed him of 
the information and evidence that he was required to submit, 
the evidence that the RO would obtain on his behalf, and the 
need to advise VA of or submit any additional evidence that 
was relevant to the claim.  The Board finds, therefore, that 
RO informed him of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  Quartuccio, 16 Vet. App. at 187.

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c) (2004).  

The RO has obtained the veteran's service medical records, 
and the VA treatment records he identified.  The RO also 
provided him a VA medical examination, and obtained a medical 
opinion regarding the claimed nexus between hepatitis C and 
an in-service injury.  The veteran and his representative 
have been given the opportunity to submit evidence and 
argument, and have done so.  He has not alluded to the 
existence of any other evidence that is relevant to his 
claim.  The Board concludes that all relevant data has been 
obtained for determining the merits of his claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 
368 (2001); 38 C.F.R. § 3.159(c) (2004).
Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2004).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.
Analysis

The VA treatment records indicate that diagnostic testing 
revealed the veteran's blood to be positive for the hepatitis 
C virus.  Although the records do not document any clear 
symptoms attributed to that finding, for the purpose of 
analysis the Board will assume that his claim is supported by 
medical evidence of a current diagnosis of disability.  The 
evidence also shows that he received multiple inoculations 
while in service, and that he was treated for a sexually 
transmitted disease.  His claim is also, therefore, supported 
by evidence of an in-service injury.  The probative evidence 
does not show, however, that the currently diagnosed 
hepatitis C is related to any incident of service.  Hickson, 
12 Vet. App. at 253.

The VA treatment records indicate that although the veteran 
reported having been given the diagnosis of hepatitis C in 
1997, diagnostic testing was found to be positive for 
hepatitis C in March 1999.  Regardless of whether it was 
initially diagnosed in 1997 or 1999, the occurrence of the 
hepatitis C was not documented until many years after his 
separation from service.

The evidence also indicates that the veteran has a long 
history of alcohol and other substance abuse, in that he was 
treated during service for alcohol abuse.  He has also 
undergone extensive in-patient VA treatment for substance 
abuse on at least three occasions following his separation 
from service.  He reported having used cocaine, including 
crack cocaine that was smoked and cocaine that was consumed 
intranasally, and to have used heroin intravenously.

The RO provided him a VA medical examination in October 2002 
in order to obtain a medical opinion on whether the hepatitis 
C was at least as likely as not incurred during service based 
on the known risk factors for contracting the hepatitis C 
virus.  The VA physician reviewed the evidence in the claims 
file, including the service medical records, and noted the 
veteran's history of substance abuse, including snorting 
cocaine and using intravenous heroin.  The veteran denied 
having had any blood transfusions or having been exposed to 
someone else's blood.  He also stated that he always used his 
own toothbrush and razor and had no tattoos, although he had 
had multiple sexual partners and had his ears pierced while 
in high school.  He also reported having had multiple 
immunizations while in service.

The examiner provided the opinion that in the absence of any 
blood exposure during service and given the veteran's history 
of alcohol abuse, that the veteran did not contract hepatitis 
C in service.  He found no evidence of exposure during 
service, and the veteran's risk factors consisted of snorting 
and smoking cocaine and intravenous drug use.  He stated that 
the hepatitis was not likely to have been incurred during 
service.

The veteran's assertion that he contracted the hepatitis C 
virus while in service is not probative because he is not 
competent to provide evidence of the etiology of a medical 
disorder.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The only probative evidence, the October 2002 medical 
opinion, indicates that the hepatitis C was not incurred 
during service.  The Board finds, therefore, that the 
probative evidence indicates that the hepatitis C is not 
related to an in-service disease or injury.  For that reason 
the criteria for a grant of service connection are not met, 
and the preponderance of the evidence is against the claim of 
entitlement to service connection for hepatitis C.


ORDER

The claim of entitlement to service connection for hepatitis 
C is denied.




	                        
____________________________________________
	K. A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


